DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
	Claims 1-5 are subjected to a restriction requirement, claims 3-5 are examined below and claims 1-2 are withdrawn.

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 06 July 2022 is acknowledged.  The traversal is on the ground(s) that the amended claims patentably distinguish over Orui and contain a special technical feature which contributes over Orui JP2006339034A (cited in previous requirement for restriction/election office action).  This is not found persuasive because as evidenced below groups I and II do not share a special technical feature, that the porous body and the dense body must be made of differing electrolytes, namely, a lithium ion electrolyte and a non-lithium ion electrolyte, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lanning US20130171527A1
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lanning US20130171527A1.

Regarding claim 3. Lanning teaches a solid electrolyte body (Lanning, [0041]-[0045]. Fig. 2) comprising:
a porous body composed of a first ceramic of a non-lithium ion electrolyte (Lanning, [0044]-[0045], YSZ, Fig. 2, electrolyte 208), 
and a thin membrane-shaped dense body composed of a second ceramic containing a solid electrolyte and integrally formed with at least a part of a surface of the porous body (Lanning, [0042], LiPON, LAGP, LATP, LTT, Fig. 2, thin film separating layer 206).

Regarding claim 4, Lanning further discloses an all solid state battery (Lanning, [0005]-[0017], [0021]-[0047], Figs. 1-2, Table 1) comprising
a first electrode formed from a porous body (Lanning, [0044]-[0046], porous carbon structure 210, composite cathode 216),
composed of a first ceramic of a non-lithium ion electrolyte (Lanning, [0044]-[0045], YSZ, Fig. 2, electrolyte 208)
 and an active material filling open pores of the porous body (Fig. 2, electrolyte 208, porous carbon structure 210), as shown in Fig. 2 the composite cathode comprises the electrolyte 208 and porous carbon structure 210, where 208 is the active material YSZ and encapsulates the porous carbon structure 210, filling the open pores,
an electrolyte membrane formed from a thin membrane-shaped dense body (Lanning, [0042], Fig. 2, thin film separating layer 206) composed of a second ceramic containing a lithium ion solid electrolyte and integrally formed with at least a part of a surface of the porous body (Lanning, [0042], LiPON, LAGP, LATP, LTT, Fig. 2, thin film separating layer 206),
and a second electrode (Lanning, [0041], Fig. 2, anode 204) which includes an active material (Lanning, [0041]) and which is provided on a surface opposite to the first electrode with the electrolyte membrane interposed therebetween (Lanning, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning US20130171527A1, as applied to claim 4 above, in view of Cable US20070065701A1.

Regarding claim 5, Lanning teaches all of the limitations of claim 4 as set forth above and also teaches wherein the second electrode is formed from a porous body and an active material filling open pores of the porous body (Lanning, [0041]) but does not explicitly disclose wherein the second electrode is formed from a porous body composed of the first ceramic and an active material filling open pores of the porous body.
Cable teaches a solid state battery (Cable, [0003]-[0019], [0031]-[0073], Figs. 1-7) comprising a first and second electrode formed from a porous body composed of a first ceramic of a non-lithium ion electrolyte (Cable, [0014], [0040], YSZ) providing stability to the structure in both fabrication and regular use of the battery.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cable in the all solid state battery of Lanning, wherein the second electrode is formed from a porous body composed of the first ceramic and an active material filling open pores of the porous body improving the operability and lifetime of the battery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728